Order sustaining demurrer affirmed. Judgment for the defendant. This is an appeal by the plaintiff in an action of contract from an order sustaining generally a demurrer to the plaintiff’s declaration, one of the grounds of which was that “The facts alleged . . . are insufficient in law to support a cause of action.” In the declaration it was alleged that the parties made an agreement in writing for the purchase by the defendant of the plaintiff’s land in Boston, one of the terms of which was, “It is understood that no broker’s commission is to be paid by either party”; that the plaintiff “has been required to pay” the sum of $3,234.74 as a commission to a broker; and that after demand the defendant refuses to pay that sum to the plaintiff. There was no error. The declaration alleged no promise by the defendant to reimburse the plaintiff for a commission which the latter might be required to pay to a broker.